DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed February 4, 2021 is acknowledged.  Claims 1, 9, 10, 13, 15, 18-21, 27, 29, 30, and 32 are pending in the application.  Claims 13, 15, and 18-21 are withdrawn from consideration.  Claims 2-8, 11, 12, 14, 16, 17, 22-26, 28, 31, and 33-35 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 9, 10, 27, 29, 30, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finkel et al. WO 9965323 (hereinafter “Finkel”) in view of Rostagno et al. GB 1219996 (hereinafter “Rostagno”).
With respect to claims 1, 27, 29, and 30, Finkel teaches a chocolate comprising glycerine, and glycerine is added to the chocolate in an amount of 0.5 to 20 wt% (Abstract; P8, L10-12; P9, L16-29; Examples, P10-P12; and P14, claims 1 and 3).  The range of glycerine of 0.5 to 20 wt % as taught by Finkel encompasses the claimed ranges of between about 0.5 and about 1.25 wt% (claim 1) and about 1 wt% (claim 30) prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Finkel does not expressly disclose the chocolate comprises dextrose monohydrate.
Rostagno teaches a chocolate product comprising 0.1% to 3% by weight of reducing sugar such as dextrose monohydrate (ground amorphous sugar is added to the chocolate in an amount of 1 to 10% by weight of the chocolate, and the quantity of reducing sugar added provides a ratio of amorphous sugar : reducing sugar of between 70:30 and 90:10) (P1, L76-79 and 87-92; P2, L87-92; and P3, L6-9).  The range of dextrose monohydrate taught in Rostagno encompass the presently claimed ranges of between 0.5 and 1.25 wt% (claim 1) and about 1 wt% (claim 30) of dextrose monohydrate.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Based upon the fact that Finkel  (Abstract) and Rostagno (P1, L9-11) similarly teach preparing heat resistant chocolate products, Rostagno teaches the chocolate products are heat resistant to a high degree (P2, L77-81), and Finkel teaches other ingredients known in the art may be included in the chocolate (P10, L9-10), it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Rostagno, to use dextrose monohydrate based in its suitability for its Finkel with the expectation of successfully preparing a heat resistant chocolate product. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).	
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Finkel in view of Rostagno teaches the chocolate has a total water content of less than 1 wt.% (claim 1) or less than 0.5 wt% (claim 29) as well as the chocolate lacks added water (claim 27) since Finkel is silent with respect to water or solutions in the listed ingredients of the chocolate product in the example (P12, L1-13) and Rostagno 
Regarding claims 9 and 10, Finkel teaches the chocolate composition formulation may also include lecithin (P10, L6-9; and P12, L1-6).
With respect to claim 32, Finkel in view of Rostagno teaches the chocolate comprising glycerin and dextrose monohydrate has a viscosity that is substantially the same as a chocolate that does not contain the additives, is handled in substantially the same manner as a chocolate that does not contain the additives, and has a suitable viscosity during the process (Finkel: P8, L18-22; Rostagno: P3, L6-16).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 27, 29, 30, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 27, and 29 of copending Application No. 14/432108 (reference application) as amended July 28, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a confection, including chocolate comprising:  0.5-1.25% dextrose monohydrate and overlapping glycerol quantities (claims 1 and 30 of the instant application).  Additionally, Application No. 14/432108 is silent with respect to the water content, which is interpreted as water not being a required component of the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 27, and 29 of copending Application No. 14/432108 (reference application) as amended July 28, 2021 in further view of Hess et al. US 20100323067 (hereinafter “Hess”). As discussed above, although the claims at issue are not identical, they are not patentably distinct from each other because both claim a confection, including chocolate comprising:  0.5-1.25% dextrose monohydrate and overlapping quantities of glycerol.  The only difference is Application No. 14/432108 does not claim that the confection comprises an emulsifier as recited in claim 9, preferably lecithin as recited in claim 10.
Hess teaches a fat containing melt resistant confectionary chocolate comprising lecithin as a safe and suitable emulsifier (Abstract; and paragraph [0059]).  It would have been obvious for the heat resistant chocolate as claimed in Application No. 14/432108 to comprise lecithin as Hess teaches that it was a suitable emulsifier for use in heat resistant chocolate compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 27, 29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63 and 64 of copending Application No. 15/124569 (reference application) as amended July 28, 2021. Claims 63 and 64 of Application No. 15/124569 depend upon claim 38 which refers to a chocolate confection comprising glycerin and dextrose monohydrate.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim chocolate comprising overlapping glycerol and dextrose monohydrate quantities (see claim 63 of Application No. 15/124569 and claims 1 and 30 of the instant application).  Additionally, Application No. 15/124569 is silent with respect to the water content, which is interpreted as water not being a required component of the confection (claims 1 and 29 of the instant application).  Claim 64 of Application No. 15/124569 indicates the confection comprises no added water (see claim 27 of the instant application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63 and 64 of copending Application No. 15/124569 (reference application) as amended July 28, 2021 in further view of Hess et al. US 20100323067 (hereinafter “Hess”). As discussed above, claims 63 and 64 of Application No. 15/124569 depend upon claim 38 which refers to a chocolate confection comprising glycerin and dextrose monohydrate.  Although the claims at issue are not identical, they are not patentably distinct from each both claim chocolate comprising overlapping glycerol and dextrose monohydrate quantities.  The only difference is Application No.15/124569 does not claim that the confection comprises an emulsifier as recited in claim 9, preferably lecithin as recited in claim 10.
Hess teaches a fat containing melt resistant confectionary chocolate comprising lecithin as a safe and suitable emulsifier (Abstract; and paragraph [0059]).  Additionally, claims 58 and 59 of Application No. 15/124569, which depend upon claim 38, teach the confection further comprises emulsifier such as lecithin.  Thus, it would have been obvious for the heat resistant chocolate as claimed in Application No. 14/432108 to comprise lecithin since Hess teaches that it was a suitable emulsifier for use in heat resistant chocolate compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed February 4, 2021 have been fully considered.
Due to the amendments to the claims, the 35 USC 103(a) rejection of claims 1, 9, 10, 27, 30, and 32-35 over Paggios in view of Rossi and as evidenced by dictionary.com (“purity), claims 1, 27, 30, and 32-35 over Finkel (US 4664927) in view of Clanton and Rossi and as evidenced by dictionary.com (“purity”), claims 9 and 10 over Finkel (US 4664927) in view of Clanton and Rossi and as evidenced by dictionary.com (“purity”) and in further view of Lees or alternatively further in view of Hess, claims 29 and 31 over Finkel (US 4664927) in view of Clanton and Rossi and as evidenced by 
Additionally, the provisional nonstatutory double patenting rejection of claims 1, 30, and 32-35 over claims 1, 14, 27, 29, 33-35 and 38 of copending Application No.14/432,108 as amended September 30, 2020 in view of Rossi and as evidenced by dictionary.com (“purity”), claims 9 and 10 over claims 1, 14, 27, 29, 33-35 and 38 of copending Application No.14/432,108 as amended September 30, 2020 in view of Rossi and as evidenced by dictionary.com (“purity”) and in further in view of Hess, claims 27, 29 and 31 over claims 1, 14, 27, 29, 33-35 and 38 of copending Application No.14/432,108 as amended September 30, 2020 in view of Rossi and as evidenced by dictionary.com (“purity”) and further in view of Christensen and as evidenced by Pfeiffer, claims 1, 27, 30, and 32-35 over claims 1, 8, 38, 45, 46, 53-56, and 61-64 of copending 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793